PER CURIAM
Plaintiff initiated this action for undue influence, breach of fiduciary duty, negligent infliction of emotional distress, and elder abuse. The jury awarded plaintiff judgment on the emotional distress and elder abuse claims. The trial court found for plaintiff on the equitable claims and awarded attorney fees totaling $52,925.34. Included in the award of attorney fees was $10,000 in “post-judgment attorney fees.”
On appeal, defendants contend that the trial court erred in awarding $10,000 in post-judgment attorney fees. According to defendants, when they objected to that award at trial, plaintiff withdrew the request for that amount. The trial court, defendants argue, erred in awarding it anyway. Plaintiff concedes the error. We accept the concession.
Defendants advance a number of other assignments of error, which we reject without discussion.
Remanded for entry of modified judgment awarding attorney fees of $42,925.34; otherwise affirmed.